  Case 19-20116        Doc 84      Filed 06/27/19 Entered 06/27/19 12:37:37    Desc Main
                                     Document     Page 1 of 3
KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                   IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF WYOMING

In re:                                  )
      DENNIS MEYER DANZIK,              )
                                        )    Case No. 19-20116
                                        )       CHAPTER 7
                          Debtor.       )
_________________________________       )
                                        )
Dennis Meyer Danzik,                    )
                                        )
            Appellant,                  )
                                        )
      v.                                )
                                        )
CWT Canada II Limited Partnership and   )
Resource Corporation,                   )
                                        )
            Appellees.                  )
            __________________________________________________

  MOTION FOR AN ORDER STAYING THE ESTATE PENDING APPEAL OF
     THE ORDER DISMISSING CHAPTER 7 CASE WITH PREJUDICE

         COMES NOW the Respondent/Debtor in the above described Appeal as Appellant

and he does move this honorable court for an order staying the disbursement of any

collected or collectable estate during the period of the appeal so as to preserve such assets

as there may be for disbursement by further appropriate order of this court. Failing which

the issues of estate distribution may become moot during the pendency of the appeal.

         Be further advised that the Appellant believes no bond necessary for this request

and would suggest that available assets be held at interest while the matter is heard. The


                                            Page 1 of 3
  Case 19-20116      Doc 84    Filed 06/27/19 Entered 06/27/19 12:37:37           Desc Main
                                 Document     Page 2 of 3
Appellant reserves the right to post such a bond as the court may require under the

circumstance of the case if the court so directs.

        Done this 25th day of June, 2019.


 /s/ Ken McCartney                                        Date: June 25th, 2019
 Signature of attorney for appellant


 Name, address, and telephone number of
 attorney:

 KEN McCARTNEY, Bar No. 5-1335
 The Law Offices of Ken McCartney, P.C.
 Post Office Box 1364
 Cheyenne, WY 82003
 Tel (307) 635-0555
 Fax; (307) 635-0585
 Email: bnkrpcyrep@aol.com


                                 CERTIFICATE OF SERVICE

        Counsel aforenamed did cause a true and correct copy of the foregoing request for

a Stay Pending Appeal to be served on the following electronically this 25th day of June

2019.




    Parties: Movant        Attorney: Brad Hunsicker
    CWT Canada II          Markus Williams & Young, LLC
    Limited                106 E. Lincolnway, Suite300
    Partnership and        Cheyenne, WY 82001
    Resource Recovery      (307) 778-8178
    Corporation             hunksicker@markuswilliams.com




                                            Page 2 of 3
Case 19-20116   Doc 84   Filed 06/27/19 Entered 06/27/19 12:37:37   Desc Main
                           Document     Page 3 of 3

                    Attorney: Joshua D. Wurtzel
                    Schlam Stone & Dolan LLP
                    26 Broadway
                    New York, NY 10004
                    Telephone: (212) 344-5400
                    Facsimile: (212) 344-7677
                    jwurtzel@schlamstone.com




                                  Page 3 of 3
